Order entered April 24, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00195-CV

                      DR. ERIC VANDERWERFF, D.C., Appellant

                                             V.

      TEXAS DEPARTMENT OF INSURANCE-DIVISION OF WORKERS'
  COMPENSATION AND COMMISSIONER RYAN BRANNAN, IN HIS OFFICIAL
 CAPACITY AND THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,
                            Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-02886

                                         ORDER
       We GRANT appellant’s April 22, 2015 first motion to extend time to file brief and

ORDER the brief be filed no later than May 26, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE